Dismissed and Opinion Filed August 15, 2016




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01017-CV

                                KALA DHARMA, Appellant
                                          V.
                               WHITLEY PENN, LLP, Appellee

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-12551

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
        On June 15, 2016, we remanded this case to the trial court for further proceedings in

accordance with the settlement reached between the parties, and abated this appeal until the

parties filed a motion to dismiss the appeal or for thirty days. We cautioned the parties that

failure to notify this Court of a judgment entered in accordance with the settlement agreement or

file a proper motion to dismiss the appeal within thirty days could result in the dismissal of this

appeal. No notice of a judgment entered in accordance with the settlement agreement or motion

to dismiss has been filed in this case and thirty days have passed.
       Accordingly, pursuant to our June 15, 2016 order, we dismiss this appeal. See TEX. R.

APP. P. 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



151017F.P05




                                            –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

KALA DHARMA, Appellant                            On Appeal from the 254th Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-01017-CV       V.                       Trial Court Cause No. DF-12-12551.
                                                  Opinion delivered by Chief Justice Wright.
WHITLEY PENN, LLP, Appellee                       Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee WHITLEY PENN, LLP recover its costs of this appeal
from appellant KALA DHARMA.


Judgment entered August 15, 2016.




                                            –3–